Citation Nr: 1034106	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-34 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active military duty from June 1968 to June 
1971.  He died on September 2004 at the age of 56.  The appellant 
is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Phoenix, Arizona.  In 
that decision, the RO, in pertinent part, denied the issue of 
entitlement to service connection for the cause of the Veteran's 
death.  

In September 2006, the Veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge at the RO in 
Phoenix, Arizona.  A transcript of the hearing has been 
associated with the claims folder.

In a January 2009 remand, the Board noted that the appellant has 
not yet been provided with the required notification regarding 
her claim of service connection for the cause of the Veteran's 
death.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) 
(holding that in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, VA is required to provide 
a claimant with (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected).  The Board 
directed the RO to provide the appellant with appropriate 
notification.  In a February 2009 letter, the RO provided the 
requisite notification to the Veteran pursuant to the Board 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, the Board remanded the Veteran's claim for further 
development and consideration, specifically requesting that a 
medical opinion be rendered as to whether the cause of the 
Veteran's death was related to his service-connected prostate 
cancer or otherwise etiologically related to his period of active 
service.  Unfortunately, and for the reasons discussed in further 
detail below, the April 2009 opinion obtained upon remand is not 
an adequate one.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance].  

Accordingly, this appeal is once again being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103, 5103A (West 2002, Supp. 2009); 38 
C.F.R. § 3.159.  

The death of a Veteran will be considered as having been due to a 
service-connected disability where the evidence establishes that 
such disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  A principal cause of death is one 
which, singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one which contributes substantially or materially to 
death, or aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  

Here, the appellant contends that the Veteran's death is related 
to his service-connected prostate cancer, status post radical 
prostatectomy.  During the September 2006 hearing, the appellant 
testified that the Veteran's radical prostatectomy was the 
underlying cause behind the development of his chronic 
myelomonocytic leukemia (CMML) which later transformed to acute 
myelogenous leukemia (AML).  She maintained that the Veteran's 
prostatectomy was, in essence, tied to or a precursor of the 
leukemia.  See September 2006 hearing transcript, p. 4.  

At the time of the Veteran's death, service connection had been 
established for impotency, rated as noncompensably disabling.  
The Veteran was also service-connected for prostate cancer, 
status post radical prostatectomy, rated as 100 percent disabling 
from March 30, 2004 to January 31, 2005, and noncompensably 
disabling from February 1, 2005.  The Veteran's original death 
certificate reflects that he died in September 2004 from the 
immediate cause of cardiorespiratory arrest due to or as a 
consequence of acute leukemia.  Of importance, there were no 
other significant conditions or underlying causes listed on the 
original death certificate.  

In August 2006, an amended death certificate was issued wherein 
prostate cancer was added as a significant condition contributing 
to the death but not directly related to the immediate cause of 
the Veteran's death.  

Thus, in January 2009, the Board remanded the appellant's appeal 
to the RO for additional evidentiary development, to include an 
adequate VA medical opinion with respect to whether the Veteran's 
service-connected prostate cancer contributed to his death, or 
whether the Veteran's death was otherwise related to his military 
service.  In the remand instructions, the Board requested that 
the physician provide an opinion as to the likelihood that the 
Veteran's death was related to, or caused by, his active military 
duty, including his service-connected prostate cancer, status 
post prostatectomy.  

In the April 2009 VA medical opinion, the physician appears to 
have only reviewed and cited to the Veteran's original death 
certificate which did not list any additional causes or 
signification conditions contributing to the Veteran's death.  
Based on this limited review of the record, the physician 
determined that prostate cancer does not cause or aggravate 
leukemia, and opined that the Veteran's cause of death was less 
likely than not to be related to his service-connected prostate 
cancer.  

The Board notes that the Veteran was service-connected for 
prostate cancer, status post radical prostatectomy at the time of 
his death.  In addition, the medical records reflect he developed 
CMML in February 2004, only a few months after undergoing the 
December 2003 prostatectomy.  As previously noted above, the 
August 2006 amended death certificate listed prostate cancer as a 
significant condition contributing to but not directly related to 
the Veteran's death.  Clearly, the physician did not take this 
evidence into consideration when rendering his opinion and did 
not comment as to whether and to what extent the Veteran's 
service-connected prostate cancer contributed to his death.  
Therefore, the question remains as to whether the Veteran's 
service-connected prostate cancer may have contributed to his 
ultimate death.  

If VA undertakes to provide a medical examination, the Board must 
ensure that such examination is adequate.  See Barr v. Nicholson, 
21 Vet. 303, 311.  In this case, the Board does not find the 
April 2009 VA doctor's opinion to be adequate as he did not 
follow the January 2009 remand instruction, and did not take into 
consideration the amended death certificate when issuing his 
opinion.  As it is unclear whether and to what effect the 
Veteran's service-connected prostate cancer might have been a 
contributory cause of his death, a remand is necessary for a VA 
opinion.  38 C.F.R. § 3.159(c)(4)(i).  
Accordingly, the case is REMANDED for the following action:

1.	Forward the Veteran's claims file to an 
appropriate VA physician for an opinion 
regarding the etiology of the factors that 
caused the Veteran's death.  The doctor 
should review the claims folder and 
consider all pertinent evidence of record, 
including the August 2006 Amended Death 
Certificate listing prostate cancer as a 
condition which contributed to the 
Veteran's death.  Then, the examiner must 
comment as to the likelihood (more likely, 
less likely, or as likely as not) and the 
extent to which the Veteran's service-
connected prostate cancer was a 
contributory cause of his death.  The 
Board is particularly interested in 
ascertaining whether his prostate cancer 
accelerated the cause of his death.  

(The term "contributory cause of death" 
means one inherently not related to the 
principal cause; which contributed 
substantially or materially to cause 
death; which combined to cause death; or 
which aided or lent assistance to the 
production of death.  It is not sufficient 
that a disorder, may have casually shared 
in producing death, but rather there must 
be a causal connection.)  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
claims file, or in the alternative, the 
claims file, must be made available to the 
examiner for review.

2.	After the above development has been 
completed, review all the evidence of 
record and readjudicate the appellant's 
claim.  If the claim remains denied, 
provide the appellant and her 
representative a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


